Citation Nr: 1604209	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  10-01 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

1. Entitlement to service connection for a right knee disability.

2. Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to December 1973.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the RO.

The Board previously remanded these issues in August 2013 and September 2014 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

This appeal was processed using the VBMS paperless claims processing system.


FINDINGS OF FACT

1. The Veteran's current right knee disability is not attributable to disease or injury sustained during his period of service.

2. The service-connected disabilities are not shown to preclude the Veteran from securing and following substantially gainful employment consistent with his work and education background.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. The criteria for the assignment of a TDIU rating are not met.  38 U.S.C.A.§§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.§§ 3.340, 3.341, 4.16, 4.18, 4.19 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in July 2009, September 2009 and March 2010. The claim was last adjudicated in May 2015.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with her claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

In addition, the Veteran was afforded multiple VA examination in connection with his claims. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examinations and the medical opinions obtained in September 2009, March 2015 and May 2015 are adequate with regard to the issues on appeal, as the opinions were predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. With regard to the claim for service connection for the claimed right knee disability, the examiners considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed. With respect to the claim for entitlement to a TDIU rating, the examiner discussed the effect the Veteran's service-connected disabilities had on his ability to obtain and maintain gainful employment.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in September 2014. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the Agency of Original Jurisdiction obtain an addendum opinion regarding the etiology of the Veteran's right knee disability, taking into account the Veteran's reported history. Here, the examiner offered an opinion in March and May 2015 that addresses the etiology of his right knee disability, with due consideration given to the Veteran's reported history of in-service right knee injury. Accordingly, the Board finds that there has been substantial compliance with its previous remands and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for VA examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). As noted, arthritis is a chronic disease. 38 U.S.C.A. § 1101. Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

At the outset, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.

The Veteran contends that his right knee disability onset as a result of injury sustained in a slip and fall accident during his period of service. His service treatment records document that in September 1971, the Veteran received treatment for "dislocation, left patella from wrestling." The preliminary diagnosis was dislocated left patella.

Subsequent to service, private and VA medical records verify that the Veteran has current right knee disability. For example, an October 2009 report of VA examination reflects the Veteran's report that he dislocated his right patella when he slipped on the wet deck of the submarine he was serving on in early 1972 or 1973. On examination, the diagnosis was patellofemoral syndrome. 

The report of the October 2013 VA examination documents the Veteran's similar contention, i.e., he slipped and fell and dislocated his right patella. The Veteran reported that service treatment records documenting this right knee injury were missing. On examination the diagnosis was right patella subluxation/DJD (degenerative joint disease). Date of diagnosis was "1971/DJD per x-rays 10-3-13." The October 2013 report of x-ray of the right knee showed findings of minimal tricompartmental degenerative changes of the right knee. Thus, the remaining inquiry is whether the right knee disability is related to service.

On this record, the Board finds that service connection for the current right knee disability is not warranted. Though the Veteran has current disability, the weight of the evidence, lay and medical, does not demonstrate a link between the onset of the current right knee disability to disease or injury sustained during a period of service. Though the examiners in the October 2009 and October 2013 reports of VA examination offer inadequate rationales to support the opinions that the right knee disability is unrelated to service, the examiners in the March 2015 and May 2015 VA reports of examination provide adequate rationale to support the opinion that the right knee disability is unrelated to service. In the March 2015, the examiner noted that the service treatment record explicitly document treatment for a left patella dislocation in September 1971, not a right patella dislocation. In that regard, the examiner concluded that given that there was no history of right knee injury, there was no evidence to relate the current right knee disability to event or incident during the Veteran's period of service.

In the May 2015 VA examination addendum , the examiner found that the right patella subluxation was a historical diagnosis, based on the Veteran's reported history as there was no evidence of patella subluxation on objective physical examination. In effect, the examiner determined there was no current right patella subluxation. With regard to the right knee DJD, the examiner explained that the patella was different anatomically from the tricompartmental joint space and trauma to one should not affect the other. There was no anatomic or pathophysiologic relationship. The examiner further noted that right knee DJD was not detected on x-ray in January 1993 or on bone scan in November 2005. Thus, the examiner concluded that the mild right knee DJD developed after 2005, indicating it was not the result of trauma (patella subluxation between 12/69 to 12/73). Rather, the current right knee DJD was the result of the natural aging process. Thus, the examiner opined that the right knee disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.

The Board notes that these VA opinions were based on a thorough review of the medical records, taking the Veteran's history and performing examination. Also, notably, there is no competent or credible evidence or opinion that even suggests that there exists a medical relationship, or nexus, between the current right knee disability and a period of the Veteran's service.

Additionally, there is no evidence of a right knee DJD (arthritis) in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339. No examiner in service, or since, has established chronicity or an underlying chronic disease process in service. In sum, characteristic manifestations sufficient to identify the disease (arthritis) entity were not noted. Additionally, there is no assertion of continuity of or evidence of right knee arthritis within one year of separation from service. Thus, service connection cannot be awarded on a presumptive basis. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

The only other evidence of record supporting this claim is the various general lay assertions.  In this case, the Board finds that the Veteran was competent to state that he has right knee disability as such is confirmed by the record.  However, he is a lay person and is not shown to be competent to establish that his right knee disability is due to disease or injury sustained during service. In this case, the Veteran is not competent to offer an opinion regarding the etiology of his right knee disability. The question regarding the etiology of such a disability involves the ruling in or out of multiple potential etiologies and is complex medical issue that cannot to be addressed by a layperson. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for a right knee disability must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

  

In this case, the Veteran does not meet the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a TDIU rating on a schedular basis as service connection is in effect for right inguinal herniorrhaphy (rated as 0 percent disabling) and scar on right forehead (rated as 0 percent disabling); the combined rating is 0 percent.

However, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation Service, for extraschedular consideration. The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. See 38 C.F.R. § 4.16(b).

Here, the Board finds that the weight of the evidence, lay and medical establishes that he is not unable to secure and follow a substantially gainful occupation due to his service-connected disabilities and referral to the Director, Compensation Service for extraschedular consideration is not warranted.  

The April 2009 claim for TDIU shows that the Veteran reported that he had a high school education with 2 years of college education. He listed several employers and had mainly been employed as construction equipment operation and truck driver. He reported that he had not been employed since August 2002. He reported that he had tried to obtain employment since he became too disabled to work from head and knee injuries he sustained in service. To that end, he reported that he had been sending out resumes to a number of different employers and had been working with the workforce center to try and find work but when the employers found out about all the injuries that he had, he was not even considered.

The September 2009 report of VA examination reflects that the Veteran had worked multiple jobs, mainly after 1975 doing heavy labor (coal mining, mechanics, maintenance and heavy truck operator). He complained of a history of cervical spondylosis with neural foraminal narrowing, low back pain and stiffness, generalized arthralgia and body pain related to degenerative joint disease spondylosis and multiple surgeries performed on his right shoulder and ankle. He also complained of chronic headaches.

The examiner noted that the Veteran had right inguinal hernia repair in service with no present residuals. The examiner also noted a scar on the Veteran's right forehead from head injury in service that caused a laceration and required 8 stitches. The Veteran denied any residuals from the scar. On examination the examiner concluded that the Veteran's right inguinal hernia repair and scar on his right forehead were asymptomatic and without residuals. Further, the examiner found that the Veteran's right inguinal hernia repair and scar on his right forehead did not interfere with his ability to continue with employment. However, the examiner did explain that the Veteran's cervical spondylosis and associated chronic low back pain did limit the amount of jobs he could perform because he had trouble with standing or walking for long periods of time. But the examiner indicated that the Veteran might be able to perform a desk job.

In this case, the Board finds that the weight of the evidence, lay and medical, is against a finding that the Veteran's service-connected disabilities either individually or collectively render him unable to secure and follow a substantially gainful occupation. The evidence of the Veteran's educational background and employment history has been considered.  In the VA examination documented, the examiner conclude that the service-connected disabilities, right inguinal herniorrhaphy and scar on the right forehead, did not interfere with his ability to continue with employment.

To the extent that the Veteran asserts that he is unemployable due to his head and knee injuries incurred in service, the Board reiterates that the central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. at 529 (1993).  In this regard, the Board notes that service connection for residuals of a traumatic brain injury (TBI) was denied in an August 2013 Board decision. Further, as addressed above, service connection for a right knee disability is denied in this Board decision. Presently, service connection is only in affect for right inguinal herniorrhaphy and scar on the right forehead and as documented, neither disability interferes with the Veteran's ability to continue with employment.

Thus, despite the Veteran's assertions that he is unemployable due to his service-connected disabilities, the Board finds the objective medical evidence to be more probative than his lay assertions in determining that his service-connected disabilities do not render the Veteran unable to secure or follow a substantially gainful occupation. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Here the more credible and probative evidence establishes that he is not precluded from employment due to his service-connected disabilities.

Therefore, the Board finds that after consideration of the all of the evidence record, including evidence regarding educational background and employment history that the preponderance of the evidence is against the assignment of a TDIU rating.


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to a TDIU rating is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


